Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was discussed in an interview with Steven Weihrouch on 25 May 2022 and confirmed as accepted on 31 May 2022.

The application has been amended as follows: 
Specification
The Specification is amended as follows:
In page 24 line 13 of the original specification filed 27 September 2018 “inner coil 42” should read as “inner coil 542.”
Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art of record (viz. Cooperberg et al. (US 2003/0070620 A1), Yamawaku (US 2016/0126065 A1), Nishimura et al. (US 2010/0269980 A1), Tsubota et al. (US 2016/0155630 A1) Askarinam et al. (US 2003/0037879 A1) Yamazawa et al. (US 2011/0104902 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "an outer coil formed from a wire having first and second ends provided at an outer side of the inner coil such that the outer coil is provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil, the first end provided closer to the inner coil than the second end, the outer coil having a first radius, from a central axis of the gas supplier to the first end, that is larger than a second radius from the central axis to the inner coil, wherein the outer coil is configured such that the first and second ends of the wire forming the outer coil are opened, … the outer coil resonates at a wavelength that is a half of a wavelength of the high frequency power supplied from the power supplier, and inner coil is configured such that both ends of a wire forming the inner coil are connected through a capacitor and the inner coil is inductively coupled with the outer coil," in the context of other limitations of the claim. See also Applicant’s remarks filed 25 Feb 2022 page 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mishra (US 2019/0013186 A1) teaches a plasma processing apparatus including a gas supplier (comprising gas delivery assembly 120, Fig. 1, para. [0024]) configured to supply a processing gas from an upper portion of the chamber (102, Fig. 1) into the chamber, an inner coil (comprising middle coil 133 Fig. 1 and 2) provided around the gas supplier (120, Fig. 1) to surround the gas supplier, an outer coil (130, Fig. 1 and 2, para. [0019]) provided around the gas supplier (120, Fig. 1) and the inner coil (133, Fig. 1), both ends of the inner coil (133, Fig. 2) are connected through a capacitor (204, Fig. 2, para. [0032]) and the inner coil (133, Fig. 1 and 2) is inductively coupled with the outer coil (130, Fig. 1 and 3, para. [0032], [0036]-[0038]), but does not teach the allowable subject matter as discussed in detail above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716